Exhibit 10.8

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”), dated as of November 29, 2016, by
and between NCI, Inc. (the “Company”), on behalf of itself and its subsidiaries
and affiliates (collectively, the “Company Group”), and Marco de Vito
(“Executive”).

WHEREAS, Executive is employed by the Company as its Chief Operating Officer;

WHEREAS, Executive desires to retire from employment with the Company Group; and

WHEREAS, to facilitate his transition, Executive agrees to cooperate with the
Company on the terms and conditions set forth herein.

Accordingly, the parties hereto agree as follows:

1. Retirement.

1.1 Removal from Positions. Executive shall retire from employment with the
Company Group on January 6, 2017 (such date, the “Retirement Date”). In that
regard, as of the Retirement Date, (a) Executive’s position as Chief Operating
Officer of the Company, and (b) all other officer positions, directorships and
other positions that Executive holds with the Company Group shall terminate.

1.2 Release. Executive’s receipt of any payments and benefits pursuant to this
Agreement (other than the payments and benefits pursuant to Sections 2.l(a),
2.1(b) and 3 (the “Accrued Obligations”)) is subject to Executive’s executing
this Agreement and not revoking the release set forth in Section 5; provided
that the release is effective within 10 days following the Retirement Date. No
payments or benefits under this Agreement (other than the Accrued Obligations)
shall be paid or provided to Executive until the release becomes effective in
accordance with the deadline specified in the preceding sentence.

2. Severance Benefits.

2.1 Payments. The Company shall provide Executive with the following severance
payments and benefits following the Retirement Date:

a. any accrued but unpaid annual base salary and accrued but unused paid
time-off due to Executive as of the Retirement Date;

b. reimbursement for reasonable and necessary, properly-receipted expenses
incurred by Executive on behalf of the Company during the period ending on the
Retirement Date;

c. a cash payment in the amount of $500,000, payable in a lump sum; and

d. an annual bonus equal to the actual bonus earned in accordance with the FY
2016 Incentive Compensation Plan Worksheet (Attached hereto as Attachment 1) for
the period beginning on January 1, 2016 and ending on the Retirement Date,
payable in a lump sum.



--------------------------------------------------------------------------------

2.2 Payment Timing. Subject to Section 8, the timing of the benefits and
payments provided under Section 2.1 shall be as follows:

a. amounts payable pursuant to Sections 2.1(a) and (b) shall be paid in the
normal course and in no event later than 30 days following the Retirement Date;
and

b. the amounts payable pursuant to Section 2.1(c) shall be paid no later than
the 30th day following the Retirement Date.

c. The amounts payable pursuant to Section 2.1 (d) shall be paid at the same
time as all other FY 2016 bonus payments an in conjunction therewith (estimated
to occur on or about March 15, 2017).

3. Outstanding Equity Awards. In connection with Executive’s retirement from
employment, the Company shall repurchase the Stock Options (as defined below)
for $2,137,040.00, which represents an amount equal to (a) the number of shares
of Class A Common Stock, par value $0.19 per share (each, a “Share”), of the
Company underlying the Stock Options, multiplied by (b) the Purchase Price (as
defined below) less the applicable per Share exercise price of the Stock
Options. For purposes of this Agreement, “Purchase Price” means $13.10, which
represents the closing sale price of a Share on The Nasdaq Stock Market as of
November 29, 2016, and “Stock Options” means Executive’s option to purchase
200,000 Shares granted under the NCI, Inc. Amended and Restated 2005 Performance
Incentive Plan (the “Plan”) on June 5, 2013 at an exercise price of $4.51 per
Share and Executive’s option to purchase 72,000 Shares granted under the Plan on
March 9, 2012 at an exercise price of $7.28 per Share, all of which are vested
and exercisable as of the Retirement Date. The closing of the repurchase of the
Stock Options shall occur within 30 days following the Retirement Date, at which
time the Company shall pay the aggregate purchase price to Executive in cash.
For the avoidance of doubt, all other outstanding equity-based awards held by
Executive which are not vested or exercisable as of the Retirement Date shall be
cancelled for no consideration.

4. Retirement Plans. Executive shall be entitled to receive his vested accrued
benefits, if any, under the NCI Information Systems, Inc. 401(k) Profit Sharing
Plan and the NCI Nonqualified Executive Deferred Compensation Plan in accordance
with the terms and conditions of such plans.

5. Release.

5.1 General Release. In consideration of the Company’s obligations under this
Agreement and for other valuable consideration, Executive hereby releases and
forever discharges the Company Group and each of their respective officers,
employees, directors, shareholders and agents (collectively, the “Released
Parties”) from any and all claims, actions and causes of action (collectively,
“Claims”), including, without limitation, any Claims arising under (a) the
Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514; Sections 748(h)(i), 922(h)(i) and
1057 of the Dodd-Frank Wall Street and Consumer Protection Act (the “Dodd Frank
Act”), 7 U.S.C. § 26(h), 15 U.S.C. § 78u-6(h)(i) and 12 U.S.C. § 5567(a) but
excluding from this release any right Executive may have to receive a monetary
award from the Securities and Exchange Commission (the “SEC”) as an SEC
Whistleblower, pursuant to the bounty provision under Section 922(a)-(g) of the
Dodd Frank Act, 7 U.S.C. Sec. 26(a)-(g), or directly from any other federal or
state agency pursuant to a similar

 

2



--------------------------------------------------------------------------------

program, or (b) any applicable federal, state, local or foreign law, that
Executive may have, or in the future may possess arising out of (x) Executive’s
employment relationship with and service as a director, employee, officer or
manager of the Company Group, and the termination of such relationship or
service, or (y) any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof; provided, however, that the
release set forth in this Section 7.1 shall not apply to the obligations of the
Company to continue to provide director and officer indemnification to Executive
as provided in the articles of incorporation, bylaws or other governing
documents for the Company or the Company’s obligations under this Agreement.
Executive further agrees that the payments and benefits described in this
Agreement shall be in full satisfaction of any and all claims for payments or
benefits, whether express or implied, that Executive may have against the
Company Group arising out of Executive’s employment relationship, Executive’s
service as a director, employee, officer or manager of the Company Group and the
termination thereof. The provision of the payments and benefits described in
this Agreement shall not be deemed an admission of liability or wrongdoing by
the Company Group. This Section 7.1 does not apply to any Claims that Executive
may have as of the date Executive signs this Agreement arising under the federal
Age Discrimination in Employment Act of 1967, as amended, and the applicable
rules and regulations promulgated thereunder (“ADEA’’). Claims arising under
ADEA are addressed in Section 7.2 of this Agreement.

5.2 Specific Release of ADEA Claims. In consideration of the payments and
benefits provided to Executive under this Agreement, Executive hereby releases
and forever discharges the released Parties from any and all Claims that
Executive may have as of the date Executive signs this Agreement arising under
ADEA. By signing this Agreement, Executive hereby acknowledges and confirms the
following: (a) Executive was advised by the Company in connection with
Executive’s termination to consult with an attorney of Executive’s choice prior
to signing this Agreement and to have such attorney explain to Executive the
terms of this Agreement, including, without limitation, the terms relating to
Executive’s release of claims arising under ADEA; (b) Executive has been given a
period of not fewer than 21 days to consider the terms of this Agreement and to
consult with an attorney of Executive’s choosing with respect thereto; and
(c) Executive is providing the release and discharge set forth in this
Section 7.2 only in exchange for consideration in addition to anything of value
to which Executive is already entitled.

5.3 Representation. Executive hereby represents that Executive (a) has not
instituted, assisted or otherwise participated in connection with, any action,
complaint, claim, charge, grievance, arbitration, lawsuit or administrative
agency proceeding, or action at law or otherwise against any of the Released
Parties and (b) shall not solicit or encourage any of the Company’s employees to
litigate claims or file administrative charges against any of the Released
Parties. Notwithstanding the foregoing, nothing in this Section 7.3 is intended
to restrict Executive from providing testimony or documents pursuant to a lawful
subpoena or other compulsory legal process or from providing truthful
information upon request in connection with a governmental investigation or
legal proceeding that has been independently initiated by another individual or
governmental body.

5.4 Cessation of Payments. In the event that Executive (a) files any charge,
claim, demand, action or arbitration with regard to Executive’s employment,
compensation or termination of employment under any federal, state or local law,
or an arbitration under any industry regulatory

 

3



--------------------------------------------------------------------------------

entity, except in either case for a claim for breach of this Agreement or
failure to honor the obligations set forth therein or (b) materially breaches
any of the covenants or obligations contained in this Agreement, the Company
shall be entitled to cease making any payments due pursuant to Sections 2 and 3
of this Agreement (other than the Accrued Obligations), and Executive shall be
required to promptly repay any such payments previously made by the Company
pursuant to Sections 2 and 3 (other than the Accrued Obligations).

5.5 Voluntary Assent. Executive affirms that Executive has read this Agreement,
and understands all of its terms, including the full and final release of claims
set forth in Section 7.1. Executive further acknowledges that (a) Executive has
voluntarily entered into this Agreement; (b) Executive has not relied upon any
representation or statement, written or oral, not set forth in this Agreement;
(c) the only consideration for signing this Agreement is as set forth herein;
and (d) this document gives Executive the opportunity and encourages Executive
to have this Agreement reviewed by Executive’s attorney and/or tax advisor.

5.6 Revocation. This Agreement may be revoked by Executive within the seven-day
period commencing on the date Executive signs this Agreement (the “Revocation
Period”). In the event of any such revocation by Executive, all obligations of
the Company under this Agreement shall terminate and be of no further force and
effect as of the date of such revocation. No such revocation by Executive shall
be effective unless it is in writing and signed by Executive and received by the
Company prior to the expiration of the Revocation Period.

6. Covenants.

6.1 Confidential Information. Subject to Section 9, Executive agrees that
Executive shall not at any time, except with the prior written consent of the
Company or as required by applicable law or legal process, directly or
indirectly, (a) use, disseminate, disclose or publish, whether for Executive’s
benefit or the benefit of any person, firm, corporation or other entity, any
Confidential Information (as defined below) or (b) deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any Confidential Information. “Confidential
Information” means (x) confidential or proprietary information or trade secrets
of or relating to the Company Group including, without limitation, intellectual
property in the form of patents, trademarks and copyrights and applications
thereof, ideas, inventions, works, discoveries, improvements, information,
documents, formulae, practices, processes, methods, developments, source code,
modifications, technology, techniques, data, programs, other know-how or
materials, in each case, that are confidential and/or proprietary and owned,
developed or possessed by the Company Group, whether in tangible or intangible
form or (y) confidential or proprietary information with respect to the Company
Group’s operations, processes, products, inventions, business practices,
strategies, business plans, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other tennis of employment.

6.2 Confidentiality of this Agreement. Subject to Section 9, Executive agrees
that, except to enforce the terms of this Agreement or as may be required by
applicable law or legal process, Executive shall not disclose the terms of this
Agreement to any person other than Executive’s accountants, financial advisors,
attorneys or spouse; provided that such accountants, financial advisors,
attorneys and spouse agree not to disclose the terms of this Agreement to any
other person or entity.

 

4



--------------------------------------------------------------------------------

6.3 Return of Property. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, or correspondence,
whether visually perceptible, machine-readable or otherwise, in whatever form
they may exist, and all copies, abstracts and summaries of the foregoing, and
all physical items related to the business of the Company, whether of a public
nature or not, and whether prepared by Executive or not, are and shall remain
the exclusive property of the Company, and shall not be removed from its
premises, except as required in the course of Executive’s employment by the
Company, without the prior written consent of the Company. No later than five
business days after the Retirement Date, such items, including any copies or
other reproductions thereof, shall be promptly returned by Executive to the
Company (or, if requested by the Company, destroyed by Executive).

6.4 Non-Solicitation. Executive agrees that, during the for the 9-month period
following the Retirement Date (the “Restricted Period”), Executive shall not,
directly or indirectly, (a) solicit, induce or attempt to solicit induce any
person who is or was an employee or independent contractor of the Company Group
at any time during the six months prior to the Retirement Date (each, a
“Protected Employee”) to leave the employ of, or engagement with, the Company
Group, or in any way interfere with the relationship between any member of the
Company Group and any Protected Employee (it being understood that this Section
8.4(a) shall not be violated by the placement of general advertisements and
public announcements not targeted at employees or independent contractors of the
Company Group), (b) hire directly or through another entity any Protected
Employee, or (c) solicit, induce or attempt to solicit or induce any customer,
supplier, licensee or other business relation of the Company Group to cease
doing business or terminate any contract with the Company Group. As used herein,
the term “indirectly” shall include, without limitation, Executive’s permitting
the use of Executive’s name by any competitor of the Company Group to induce or
interfere with any employee, officer, representative or agent of any member of
the Company Group.

6.5 Non-Disparagement. Subject to Section 9, Executive agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically (a) any derogatory comment concerning the
Company Group or any of its current or former directors, officers, employees or
shareholders or (b) any other comment that could reasonably be expected to be
materially detrimental to the business or financial prospects or reputation of
the Company Group. In addition, the Board and the Company’s executive officers
shall refrain from making, directly or indirectly, now or at any time in the
future, whether in writing, orally or electronically (x) any derogatory comment
concerning Executive or (y) any other comment that could reasonably be expected
to be materially detrimental to Executive’s financial prospects or reputation.
Nothing in the foregoing shall preclude Executive or the Company Group from
providing truthful disclosures required by applicable law or legal process.
Further, nothing in this Section 8.5 or this Agreement shall prevent Executive
or the Company from answering inquiries or questions about, and providing honest
opinions about and/or comparing the services offered by the Company to the
services offered by any person or entity for whom Executive works. The Company
shall provide Executive with a positive letter of recommendation at any time
upon his request.

 

5



--------------------------------------------------------------------------------

6.6 Remedies. Executive acknowledges that Executive has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to Sections 8.1 through 8.5. Executive
agrees without reservation that each of the restraints contained herein is
necessary for the reasonable and proper protection of the goodwill, Confidential
Information and other legitimate interests of the Company Group; that each and
every one of those restraints is reasonable in respect to subject matter, length
of time and geographic area; and that these restraints, individually or in the
aggregate, shall not prevent Executive from obtaining other suitable employment
during the period in which Executive is bound by these restraints. Without
intending to limit the remedies available to the Company, Executive agrees that
a breach (or threatened breach) of any of the covenants contained in Sections
8.1 through 8.5 may result in material and irreparable injury to the Company
Group for which there is no adequate remedy at law, that it shall not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to seek a
temporary restraining order or a preliminary or permanent injunction, or both,
without bond or other security, restraining Executive from engaging in
activities prohibited by the covenants contained in Sections 8.1 through 8.5 or
such other relief as may be required specifically to enforce any of the
covenants contained in this Agreement. Such injunctive relief in any court shall
be available to the Company in lieu of, or prior to or pending determination in,
any proceeding.

6.7 Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to Section 8.6, the Restricted Period shall be extended
by any and all periods during which Executive is in breach of Section 8.4.

7. Confidential Disclosure in Reporting Violations of Law or in Court Filings.
Executive acknowledges and the Company agrees that Executive may disclose
Confidential Information in confidence, directly or indirectly, to federal,
state, or local government officials, including but not limited to the
Department of Justice, the SEC, the Congress, and any agency Inspector General
or to an attorney, for the sole purpose of reporting or investigating a
suspected violation of law or regulation or making other disclosures that are
protected under the whistleblower provisions of state or federal laws or
regulations. Executive may also disclose Confidential Information in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal. Nothing in this Agreement is intended to conflict with federal law
protecting confidential disclosures of a trade secret to the government or in a
court filing, 18 U.S.C. § 1833(b), or to create liability for disclosures of
Confidential Information that are expressly allowed by 18 U.S.C. § 1833(b).

8. Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and interpretive guidance promulgated thereunder
(collectively, “Section 409A”), with respect to amounts subject thereto, and
shall be interpreted and construed consistent with that intent. No expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, to the extent subject to the requirements of Section 409A, and no
such right to reimbursement or right to in-kind benefits shall be subject to
liquidation or exchange for any other benefit. For purposes of Section 409A,
each payment in a series of installment payments provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. If

 

6



--------------------------------------------------------------------------------

amounts payable under this Agreement do not qualify for exemption from Section
409A at the time of Executive’s separation from service and therefore are deemed
deferred compensation subject to the requirements of Section 409A on the date of
such separation from service, then if Executive is a “specified employee” under
Section 409A on the date of Executive’s separation from service, payment of the
amounts hereunder shall be delayed for a period of six months from the date of
Executive’s separation from service if required by Section 409A. The accumulated
postponed amount shall be paid in a lump sum within 30 days after the end of the
six-month period. If Executive dies during the postponement period prior to
payment of the postponed amount, the amounts withheld on account of Section 409A
shall be paid to Executive’s estate within 30 days after the date of Executive’s
death.

9. Change in Control Agreement. For the avoidance of doubt, the Executive Change
in Control and Severance Agreement, dated as of March 9, 2012, between Executive
and the Company shall terminate effective as of the Retirement Date and shall be
of no further force and effect.

10. Miscellaneous.

10.1 Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not affect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.

10.2 Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, and via e-mail, to the following
addresses:

If to the Company, to:

NCI, Inc.

11730 Plaza American Drive, Suite 700

Reston, Virginia 20190

Attn: General Counsel

If to Executive, to:

Marco de Vito

Email:

at the address set forth in the employment records of the Company

 

7



--------------------------------------------------------------------------------

Either party may change its address for notices in accordance with this
Section 10.2 by providing written notice of such change to the other party.

10.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

10.4 Benefits; Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns.
Executive shall not assign this Agreement.

10.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and all prior understandings, agreements or undertakings between
the parties concerning Executive’s employment, termination of employment or the
other subject matters of this Agreement are superseded in their entirety by this
Agreement.

10.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

10.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall be one and the same
instrument.

10.8 Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.

10.9 Withholding. Any payments made to Executive under this Agreement shall be
reduced by any applicable withholding taxes or other amounts required to be
withheld by law or contract.

10.10 Survivability. Those provisions and obligations of this Agreement which
are intended to survive shall survive notwithstanding termination of Executive’s
employment with the Company.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

NCI, INC. By:  

LOGO [g328524stp034.jpg]

Name:  

Michele R. Capello

Title:  

General Counsel

LOGO [g328524stamp34a.jpg]

Marco de Vito

[Signature Page to Separation Agreement]